Citation Nr: 1625441	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had active service from February 1981 to May 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for hearing loss has been denied based on findings that the Veteran did not have exposure to noise trauma in service and that the hearing loss was not shown to be related to service.  A VA medical opinion considered includes with rationale that indicates that the Veteran had minimal exposure to noise in service (noting that the Veteran's military occupation specialty was teletype operator) and cites to the fact that a hearing loss disability was not noted in service.  However, the Veteran's DD-214 shows that he completed a Basic Airborne Course, and was awarded a Parachutist Badge (which denotes that he completed a significant number of jumps).  As parachute jumps place participants in close proximity to aircraft engine noise, it may reasonably be conceded that the Veteran was exposed to substantial levels of noise in service.  Accordingly, the medical opinion is premised on an inaccurate factual premise, and is inadequate for rating purposes.  Also notably, governing case-law provides that the absence of a hearing loss disability being documented in service is not fatal to a claim of service connection for such disability.

Service connection for tinnitus was initially denied by an August 2009 rating decision, based on a finding that there were no notation of tinnitus or hearing loss at separation.  On subsequent (June 2011) VA examination, it was noted that the Veteran reported that he first noticed tinnitus during military service.  Recurrent tinnitus was diagnosed.  The examiner opined that tinnitus was not related to service because there was no mention of tinnitus in service records and that hearing loss was normal during service.  That opinion does not account for the Veteran's lay reports that his tinnitus had its onset in service or explain why the absence of a hearing loss in service would preclude onset of tinnitus therein.  Therefore, that opinion is also inadequate, and a remand for an adequate medical advisory opinion is needed.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an audiologist or otologist for review and an advisory medical opinion regarding the likely etiology of his bilateral hearing loss and tinnitus.  On review of the record (to include this remand) the consulting provider should provide an opinion that responds to the following:

(a)  What is the likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise in service?  The opinion should acknowledge that by virtue of completing parachutist training (and receiving a parachutist badge) the Veteran is shown to have likely been exposed to substantial noise trauma (from aircraft engines) in service.

(b)  What is the likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it had its onset in service or is otherwise related to service, to include as due to exposure to noise therein?  The response should acknowledge the Veteran's report that his tinnitus began in service and has persisted since.

(c)  If the responses to the questions above are to the effect that the hearing loss and tinnitus are unrelated to service/noise trauma therein, please identify the etiology considered more likely.

The consulting provider should include rationale with all opinions (noting that under governing case-law, the absence of hearing loss in service is not fatal to a claim of service connection for hearing loss).  

3.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

